EXHIBIT 10.50

CONFIDENTIAL


AMENDMENT NO. 9 TO COLLABORATION

AND OPTION AGREEMENT

 

This AMENDMENT NO. 9 TO COLLABORATION AND OPTION AGREEMENT (this “Amendment No.
9”) is entered into as of February 6, 2019 (the “Amendment Effective Date”) by
and between Cytokinetics, Incorporated (“Cytokinetics” or “CK”), a Delaware
corporation, having its principal place of business at 280 East Grand Ave.,
South San Francisco, California 94080 and Amgen Inc., a Delaware corporation
having its principal place of business at One Amgen Center Drive, Thousand Oaks,
California 91320 (“Amgen”).

 

WHEREAS, Cytokinetics and Amgen are parties to that certain Collaboration and
Option Agreement dated December 29, 2006, as amended (the “Collaboration
Agreement”); and

 

WHEREAS, the Parties wish to amend the Indemnity provision of the Collaboration
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CK and Amgen, intending to be
legally bound, hereby agree to amend the Collaboration Agreement as set forth
below.

 

 

1.

Definitions. Capitalized terms used herein and not otherwise defined have the
meaning ascribed in the Collaboration Agreement. Any reference to the
Collaboration Agreement shall, unless the context indicates otherwise, include
this Amendment No. 9.

 

 

2.

Amendment to Collaboration Agreement. On the Amendment Effective Date, the
Collaboration Agreement is hereby amended as follows:

 

Section 17.1 (Indemnity) shall be replace in its entirety with the following:

 

“Indemnity. Subject to the remainder of this Article, CK shall defend,
indemnify, and hold harmless Amgen, its Affiliates, and its and their respective
directors, officers, employees and agents (collectively, "Amgen Indemnitees"),
at CK's cost and expense, from and against any and all liabilities, losses,
costs, damages, fees or expenses (including reasonable legal expenses and
attorneys' fees incurred by any Amgen Indemnitees until such time as CK has
acknowledged and assumed its indemnification obligation hereunder with respect
to a claim) paid to a Third Party (collectively, "Losses") arising out of any
claim, action, lawsuit, or other proceeding (collectively, "Claims") brought
against any Amgen Indemnitee by a Third Party to the extent such Losses result
from (i) the negligence or willful misconduct of CK, its Affiliates or its or
their respective contractors or agents in connection with activities under this
Agreement; (ii) a breach by CK of its representations or warranties set forth
herein; (iii) violation of Law by CK or its Affiliates or its or their
respective

196544970 v1

--------------------------------------------------------------------------------

 

contractors or agents; or (iv) products liability claims related to Compounds
provided to a Third Party by CK or its designee (other than Amgen or its
Affiliates or licensees) but excluding such Losses to the extent they arise from
(w), (x), (y) or (z) below. Subject to the remainder of this Article, Amgen
shall defend, indemnify, and hold harmless CK, its Affiliates, and its and their
respective directors, officers, employees and agents (collectively, "CK
Indemnitees"), at Amgen's cost and expense, from and against any and all Losses
(including reasonable legal expenses and attorneys' fees incurred by any CK
Indemnitees until such time as Amgen has acknowledged and assumed its
indemnification obligation hereunder with respect to a claim) arising out of any
Claim brought against any CK Indemnitee by a Third Party to the extent such
Losses result from (w) the negligence or willful misconduct of Amgen, its
Affiliates or its or their respective contractors or agents in connection with
activities under this Agreement; (x) a breach by Amgen of its representations or
warranties set forth herein; (y) violation of Law by Amgen, its Affiliates or
its or their respective contractors or agents; or (z) products liability claims
related to Compounds provided to a Third Party by Amgen or its designee (other
than CK or its Affiliates or licensees) but excluding such Losses to the extent
they arise from (i), (ii), (iii) or (iv) above.”

 

 

3.

Continuing Effect of Collaboration Agreement.  Except as expressly modified by
this Amendment No. 9, the provisions of the Collaboration Agreement shall be
unmodified and shall continue to be in full force and effect in accordance with
its terms.  

 

 

4.

Entire Agreement.  This Amendment No. 9 and the Collaboration Agreement
constitute the entire and exclusive agreement between the parties hereto with
respect to the subject matter hereof.  All previous discussions and agreements
with respect to this subject matter are superseded by the Collaboration
Agreement and this Amendment No. 9.  This Amendment No. 9 may be executed in one
or more counterparts, all of which together shall constitute one and the same
instrument, and may be executed through the use of facsimiles or .pdf or other
electronically transmitted documents.

 

[Signatures follow on the next page]

 




-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 9 as of the
Amendment Effective Date.

 

 

CYTOKINETICS, INCORPORATED

 

 

 

By: /s/ Robert I. Blum_____________________

      Name: Robert I. Blum      

      Title: President & CEO                              

 

AMGEN INC.

 

 

By: /s/ David A. Piacquad__________________

       Name: David A. Piacquad

       Title:    Senior Vice President, Business Development

-3-